EXHIBIT 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made on May 20, 2013,
by and between ADVANCED CELL TECHNOLOGY, INC., a Delaware corporation (the
“Company”) and EDWARD MYLES, an individual (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with Executive; and

 

WHEREAS, Company desires to employ Executive to serve as the Company's Chief
Financial Officer and Executive Vice President of Corporate Development, and
Executive desires to so serve, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Company and Executive, and
intending to be legally bound hereby, the Company and Executive hereby agree to
enter into this Agreement in its entirety as follows:

 

1.            Term. Executive’s employment pursuant to this Agreement with the
Company shall commence as of June 12, 2013 (the “Commencement Date”) and shall
end on December 31, 2015, unless sooner terminated or as extended pursuant to a
Renewal Term in accordance with the terms of this Agreement (the initial term
together with any Renewal Term shall be referred to herein as the “Term”).
Commencing on December 31, 2015 and on each successive anniversary thereof
(each, an “Extension Date”), the Agreement shall be automatically extended for
an additional one-year period (each a “Renewal Term”), unless Executive or the
Company provides the other party with at least sixty (60) days’ prior written
notice before the next Extension Date that the Agreement shall not be so
extended (a “Nonrenewal Notice”). During each Renewal Term, Executive and the
Company shall continue to be bound by the duties and obligations under this
Agreement (except that, during each Renewal Term, the Company shall not be
obligated to pay a Signing Bonus or grant any stock options under Section 4
below). Notwithstanding the foregoing, Executive’s employment under this
Agreement may be terminated during the Term, in accordance with the terms
hereof. The giving of a Nonrenewal Notice by the Company shall be treated as a
termination without Cause by the Company as of the end of the Term.

 

 

 

2.            Employment. Executive shall be employed as and hold the title of
Chief Financial Officer and of Executive Vice President of Corporate Development
from the Commencement Date. Executive shall perform all duties incident to the
position of Chief Financial Officer and as Executive Vice President of Corporate
Development as well as any other duties as may be reasonably assigned to
Executive from time to time consistent or associated with either or both of such
positions. Executive shall report to the Chief Executive Officer of the Company
(“CEO”) and the Board. Executive shall devote substantially all of Executive's
working time, attention and energies exclusively to the business and affairs of
the Company; provided, however, the Company acknowledges that Executive is an
executive and/or director in the entities listed on Schedule “A” attached
hereto, as may be amended from time to time with the approval of the CEO and/or
the Board, as described therein and may continue in such capacities only so long
as such activities do not unreasonably or materially interfere with the
performance of his duties under this Agreement and do not present any conflicts
of interest with the Company.

 

3.            Base Salary. The Company shall pay Executive an annual salary at
the rate of three hundred and thirty thousand ($330,000) per year (the “Base
Salary”) during the Term, less applicable deductions. With respect to the Base
Salary for any calendar year during the Term in which Executive is employed
during the entire calendar year, the Company, in its sole discretion, shall
increase (but not decrease) the Base Salary, by an amount determined by the
Board; provided, however, that each such annual increase will not be less than
three percent (3%). The Company is not required to provide a Base Salary
increase to Executive for calendar year 2013. When considering increases in the
Base Salary, the Company shall consider the evaluation(s) of the Executive’s
service performance, the Executive’s individual performance objectives, the
Company’s performance, the compensation practices of other publicly traded
companies that are similar (e.g., in size, revenue, industry, etc.) to the
Company and any other factors deemed relevant by the Company (collectively, the
“Performance Metrics”). The Base Salary shall be payable by the Company to
Executive in substantially equal installments in accordance with the Company’s
payroll policy in effect from time to time. The Company’s awards of deferred
compensation, discretionary bonus, retirement, stock option and other Executive
benefit plans and in fringe benefits shall not reduce the Base Salary; provided,
however, that voluntary deferrals or contributions by the Executive to such
plans agreed to by Executive, if any, shall reduce the current cash compensation
paid to Executive.

 

4.            Bonuses; Stock Awards.

 

(a)          Within ten (10) days following the execution of this Agreement by
Company and Executive, Company will pay to Executive a signing bonus in the
amount of twenty thousand dollars ($20,000) (the "Signing Bonus"). The Signing
Bonus will be deemed fully earned by Executive upon Executive's execution of
this Agreement and delivery of this Agreement by Executive to Company.

 

2

 

(b)          During the first month of any calendar year during the Term, the
Company shall determine the amount of Executive’s performance bonus based on the
Executive’s achievement in the immediately prior calendar year (“Service Year”)
of his performance objectives established by the Board after consultation with
the Executive (“Bonus Metrics”). The Executive’s annual target bonus percentage
shall be thirty-five percent (35%) of the Base Salary, provided any performance
bonus may be greater or less than the amount projected by the target bonus
percentage based on Executive’s achievement of the Bonus Metrics.
Notwithstanding the foregoing, the Company may, in its sole discretion, pay the
Executive special discretionary bonus(es) at any time. The performance bonus and
special discretionary bonus shall be collectively referred to as the “Annual
Bonus”.

 

Any Annual Bonus in respect of a Service Year shall be deemed earned and payable
on the last day of such Service Year, unless the Company terminates Executive’s
employment for Cause or Executive terminates his employment other than for Good
Reason prior to the payment date of the Annual Bonus. The Company shall pay such
Annual Bonus to Executive in lump sum no later than two and a half (2 ½) months
after the end of the Service Year, except as provided below. Notwithstanding any
provision in this Agreement to the contrary, if the Company terminates
Executive’s employment for Cause or Executive terminates his employment other
than for Good Reason prior to the payment date of an Annual Bonus, then
Executive shall not be entitled to receive such Annual Bonus.

 

(c)           Promptly following execution of this Agreement, and in all events
subject to the execution and delivery by Executive of a Stock Option Agreement
consistent with the terms hereof, the Company shall grant to Executive, under
the Advanced Cell Technology, Inc. 2005 Stock Option Plan (“Stock Option Plan”),
a non-qualified option to purchase Fourteen Million (14,000,000) shares of
common stock of the Company with an exercise price per share equal to the fair
market value per share of common stock on the grant date as determined pursuant
to the Stock Option Plan (the “Stock Option”). Except as provided below,
4,666,667 of the shares subject to the Stock Options shall vest on December 31,
2013, and 2,333,333of the shares subject to the Stock Option shall vest on each
of June 30, 2014, December 31, 2014 and June 30, 2015, and 2,333,334 of the
shares subject the Stock Option shall vest on December 31, 2015, provided that
Executive is employed by the Company on each of such dates, subject to the
accelerated vesting described herein. If the Company terminates Executive’s
employment without Cause or Executive terminates his employment for Good Reason,
the Stock Options that otherwise would have vested during the twelve (12)-month
period immediately subsequent to the date of such termination had Executive’s
employment not been terminated shall become fully vested and exercisable on the
date of such termination. If the Executive’s employment is terminated because of
Executive’s death or Disability (as defined below), the Stock Options that
otherwise would have vested during the eighteen (18)-month period immediately
subsequent to the date of such termination had Executive’s employment not been
terminated shall become fully vested and exercisable on the date of such
termination.

 

3

 

Upon a Change in Control (defined below), all unvested Stock Options shall
become fully vested and exercisable on the date of such Change in Control. For
the avoidance of doubt, and notwithstanding anything to the contrary herein, in
the event that Executive’s employment is terminated by the Company for Cause or
by the Executive without Good Reason, all unvested (but not vested) Stock
Options shall be forfeited on the date of termination.

 

The common stock underlying the Stock Option shall be registered by the Company
pursuant to the Securities Act of 1933 (on SEC Form S-8) and shall not be
subject to any restrictions whatsoever (other than the Company’s insider trading
and blackout policies, in the event Executive is then deemed to be an “insider”)
once the Stock Option has vested.

 

Subject to the exceptions below, the Stock Option, once vested, shall remain
exercisable by Executive for the period of time set forth in the Stock Option
and the corresponding Stock Option Agreement which shall be ten years from the
date of the Stock Option grant (“General Exercise Period”). Notwithstanding the
foregoing, if the Company terminates Executive’s employment for any reason other
than Cause or Executive terminates his employment for Good Reason, the Stock
Option shall be exercisable by Executive for a post-employment period of twelve
(12) months, commencing on the date of such termination, but in no event shall
the option be exercisable after the expiration of General Exercise Period. For
the avoidance of doubt, to the extent there are any inconsistencies between this
Agreement and Stock Option Plan, Stock Option Agreement and/or any related
documents, this Agreement shall control.

 

Furthermore, if the Executive’s employment is terminated because of Executive’s
death or Disability, the Stock Option shall be exercisable by Executive for a
post-employment period of eighteen (18) months, commencing on the date of such
termination, but in no event shall the Stock Option be exercisable after the
expiration of the General Exercise Period. The parties understand that the Stock
Option will be documented pursuant to separate award/grant agreements or notices
consistent with the provisions of this Agreement, and will not be effective
until such agreements have been entered into. The Company agrees to prepare such
separate agreements or notices within thirty (30) days of the Commencement Date.

 

Executive is also eligible to be considered for annual grants of long-term
incentive and equity compensation awards at the Company’s sole discretion. In
the event the Company elects to make any such grants, such grants may consist of
options to purchase shares of common stock of the Company and/or shares of
restricted common stock of the Company, as determined by the Company in its sole
discretion.

 

4

 

5.            Benefits. During the Term, Executive shall receive the following
benefits and/or be entitled to participate in the following benefits programs of
Company:

 

(a)          Executive shall be eligible to participate under the same terms and
conditions as other comparable executive officers of the Company in the health
and retirement benefit plans and other employee benefit plans, including any
pension, profit sharing, life insurance, disability insurance, education, or
other health, retirement or employee benefits that the Company has adopted or
may hereafter adopt for the benefit of its employees and/or executive officers;
provided that the Executive’s participation is permissible under the terms of
the respective plan or arrangement and that Employee complies with all
conditions attendant to coverage by such plans as they may be amended from time
to time. Nothing herein shall be construed as requiring the Company to establish
or continue any particular benefit plan in discharge of its obligations under
this Agreement.

 

(b)          Executive shall be reimbursed for his legal fees incurred in
connection with negotiating and drafting this Agreement up to a maximum of five
thousand dollars ($5,000).

 

(c)          Executive agrees that the Company may apply for and take out in its
own name and at its own expense such “key person” life insurance upon the life
of Executive as the Company may deem necessary or advisable to protect its
interests; provided, however, that (i) such insurance coverage does not
otherwise diminish or restrict Executive's eligibility for and/or participation
level in any benefit plan or arrangement described in this Section 5, and (ii)
such coverage does not otherwise diminish any other economic benefit to which
Executive is entitled pursuant to the terms of this Agreement, and (iii) no
taxable income is attributed to Executive as a result of such coverage.
Executive agrees to reasonably assist and reasonably cooperate with the Company
in procuring such insurance, including (without limitation) submitting to
medical examinations for purposes of obtaining and/or maintaining such
insurance. Executive agrees that he shall have no right, title or interest in
and to such insurance.

 

6.            Vacation. Executive shall be entitled to five (5) weeks annual
paid vacation to be earned in accordance with the Company’s policy, in addition
to holidays and other paid time off (excluding vacation) provided to similarly
situated executive officers of the Company. The maximum amount of accrued
vacation to which Executive may be entitled at any time is twelve (12) weeks.

 

5

 

7.           Business Expenses. During such time as Executive is rendering
services hereunder, Executive shall be entitled to incur and be reimbursed by
the Company for all reasonable business expenses in accordance with Company
policies. The Company agrees that it will reimburse Executive for all such
expenses upon the presentation by Executive, on a monthly basis, of an itemized
statement of such expenditures, which sets forth the date, the purposes for
which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Company’s established policies. Reimbursement
for approved expenses shall be made within a reasonable period not to exceed
thirty (30) days after the receipt of foregoing statements and supporting
documentation.

 

8.           Indemnity. The Company shall to the extent permitted by law,
indemnify and hold Executive harmless from costs, expense or liability arising
out of or relating to any acts or decisions made by Executive in the course of
his employment to the same extent Company indemnifies and holds harmless other
officers and directors of Company in accordance with Company’s established
policies. This indemnity shall include, without limitation, advancing Executive
attorney’s fees to the fullest extent permitted by applicable law. Company
agrees to continuously maintain Directors and Officers Liability Insurance with
limits of coverage the same as currently in effect, unless a change is mutually
agreed upon by Executive and the Board of Directors of Company, and to include
Executive within said coverage while Executive is employed by Company and for at
least thirty-six (36) months after the termination of Executive's employment by
Company.

 

9.           Termination. Executive's employment with Company may be terminated
in accordance with the terms of this Agreement with the effects specified below.

 

9.1.        Death. This Agreement shall terminate upon Executive’s death. In the
event of such a termination, Company’s sole obligation shall be to pay
Executive’s estate, within sixty (60) days after the date of the termination of
Executive’s employment: (i) any earned and unpaid Base Salary and accrued,
unused vacation earned prior to the termination of Executive’s employment, (ii)
any earned and unpaid Annual Bonus (in accordance with Section 4) prior to the
termination of Executive’s employment, (iii) any unpaid reimbursements due
Executive for expenses incurred by Executive prior to the termination of
Executive’s employment in accordance with Section 7 hereof (remunerations under
clauses (i), (ii) and (iii) are collectively referred to as the “Accrued
Obligations”) and (iv) to the extent not already payable under clause (ii), a
lump-sum payment equal to the Annual Bonus for the Service Year in which
Executive’s death occurs, pursuant to Section 4(b), prorated by the number of
days prior to death in the Service Year in which the death occurs.

 

6

 

9.2.         Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full time
performance of substantially all of his material duties with Company for
forty-five (45) consecutive days or ninety (90) days total within any six
(6)-month period, Executive's employment may be terminated by Company or by
Executive for “Disability.” Termination shall occur immediately upon written
notice delivered to Executive by Company or by Executive to Company. In the
event of such a termination, Company’s sole obligation shall be to pay
Executive, within sixty (60) days after the date of the termination of
Executive’s employment, or an earlier date if required by law, the amount of the
Accrued Obligations and, to the extent not already payable as part of the
Accrued Obligations, a lump-sum payment equal to the Annual Bonus for the
Service Year in which Executive’s Disability occurs, pursuant to Section 4(b),
prorated by the number of days prior to Disability in the Service Year in which
Disability occurs. Additionally, if Executive is not covered by any other
comprehensive health and dental insurance that provides a comparable level of
benefits, Company will reimburse Executive on a month-by-month basis an amount
equivalent to Executive’s COBRA payments up to twelve (12) months following the
date of termination or the maximum term allowable by then applicable law for
COBRA coverage of Executive and his eligible dependents.

 

9.3.         Cause. The Company may terminate Executive's employment hereunder
for Cause. For purposes of this Agreement, “Cause” means:

 

(i)         material act or acts of fraud or dishonesty undertaken by Executive
during the course of his employment;

 

(ii)        misconduct by Executive that is willful or deliberate on Executive’s
part and that, in either event, is materially injurious to Company, monetarily
or otherwise;

 

(iii)       the indictment, formal charge, conviction of Executive of, or the
Executive entering of a plea of nolo contendere to, a misdemeanor involving
fraud, theft, dishonesty or moral turpitude or a felony, or Executive’s
debarment by the U.S. Food and Drug Administration from working in or providing
services to any pharmaceutical or biotechnology company;

 

(iv)       a material breach of any terms and conditions of this Agreement by
Executive and such breach has not been cured by Executive within thirty (30)
days after written notice thereof to Executive from Company;

 

7

 

 

(v)        Executive’s material failure to perform his duties or follow the
lawful directions of the Board and such failure has not been cured by Executive
within thirty (30) days after written notice thereof to Executive from Company;
or

 

(vi)       a material breach of any of the Company’s written policies that have
been provided to the Executive and such breach has not been cured by Executive
within thirty (30) days after written notice thereof to Executive from Company.

 

In the event of termination for Cause, without limiting any of the Company’s
rights or remedies in law and/or equity, Executive will only be entitled to
receive within sixty (60) days after the date of the termination of Executive’s
employment, the amount of the Accrued Obligations. Executive will not be
entitled to any other salary, benefits, bonuses or other compensation after such
date.

 

9.4.         Without Cause. This Agreement may also be terminated by Company
without Cause, for any reason or no reason, at any time. In the event Company
terminates this Agreement other than for Cause, the Company’s sole obligation
shall be to pay Executive: (a) the amount of the Accrued Obligations within
sixty (60) days following the date of such termination or on an earlier date if
required by law and (b) the Severance Benefits (defined below); provided that
with respect to the amounts payable under clause (b) such termination
constitutes a “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Executive
executes and delivers the Company’s general release, in a form mutually
agreeable to the Company and the Executive, for employees (and does not revoke
such general release) (the “Release”) within sixty (60) days following the date
of the termination of Executive’s employment by Company.

 

9.5.         By Executive. Executive may terminate this Agreement for any reason
or no reason at any time upon written notice to Company.

 

(a)           In the event Executive terminates this Agreement for “Good
Reason,” Executive shall be entitled to receive: (i) the amount of the Accrued
Obligations within sixty (60) days following the date of such termination or on
an earlier date if required by law and (ii) the Severance Benefits; provided
that with respect to the amounts payable under clause (ii) such termination
constitutes a “separation from service” as defined in Code Section 409A and
Executive executes the Release (and does not revoke such Release ) within sixty
(60) days following the date of the termination of Executive’s employment by
Company.

 

8

 

As used herein, “Good Reason” shall mean:

 

(i)Any material diminution in Executive’s Base Salary (unless such diminution is
consistent with the same percentage level of Base Salary reduction applicable to
other senior executives);

 

(ii)A material diminution in Executive’s authority, duties, or responsibilities;

 

(iii)A material change in the geographic location at which Executive must
perform his services to the Company (i.e., such geographic location is beyond a
fifty (50) mile radius from the geographic location at which Executive performs
his services to the Company as of the Commencement Date);

 

(iv)A material breach by the Company of this Agreement; or

 

(vi)        in the event of a Change in Control, in addition to clauses (i) –
(iv) above:

 

a.A material diminution in Executive’s authority, duties, or responsibilities;
or

 

b.A material change to the reporting structure set forth in Section 2.

 

Executive shall provide Company written notice of any claimed event of Good
Reason within thirty (30) days of the date such Good Reason event set forth
above first occurred without Executive’s consent. Executive’s termination for
Good Reason will only be effective if Company does not cure or attempt to cure
such claimed event of Good Reason within thirty (30) days of receipt of written
notice from Executive (such notice shall describe in detail the basis and
underlying facts supporting Executive’s belief that a Good Reason event has
occurred). Company shall notify Executive in writing of the timely cure of any
claimed event of Good Reason and the manner in which such cure was effected, and
upon receipt of written notice from Executive of his concurrence that a cure has
been effectuated, any notice delivered by Executive based on such claimed Good
Reason shall be deemed withdrawn and shall not be effective to terminate this
Agreement.

 

9

 

As used herein, “Change in Control” shall mean:

 

(i)a sale, transfer or disposition of all or substantially all of the Company’s
assets other than to (x) a corporation or other entity of which at least a
majority of its combined voting power is owned directly or indirectly by the
Company or its shareholders; or (y ) an Excluded Entity (as defined in
subsection (ii) below);

 

(ii)any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than (x) a
transaction with or into another corporation, entity or person in which the
holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
directly or indirectly (either by such shares remaining outstanding in the
continuing entity or by their being converted into shares of voting capital
stock of the surviving entity) a majority of the total voting power represented
by the shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction (an “Excluded Entity”) or (y) a
merger the sole purpose of which is to change the Company’s jurisdiction of
incorporation; or

 

(iii)the sale of all or substantially all of the capital stock of the Company,
other than stock sale transactions by the Company for financing purposes.

 

(b)           In the event Executive terminates this Agreement other than for
Good Reason, without limiting any of the Company’s rights or remedies in law
and/or equity, Executive will only be entitled to receive, within sixty (60)
days after the date of the termination of Executive’s employment or on an
earlier date if required by law, the amount of the Accrued Obligations.

 

9.6.          Severance Benefits. If Executive satisfies the conditions for the
Severance Benefits in Section 9.3 or Section 9.5(a) above, Company shall pay
Executive the following payments (collectively, the "Severance Benefits"),
subject to Section 18 below:

 

10

 

(a)           lump sum payment equal to twelve (12) months of the Base Salary in
effect on the date of termination, payable within sixty (60) days after the date
of the termination of Executive’s employment,

 

(b)           if Executive is not covered by any other comprehensive health and
dental insurance that provides a comparable level of benefits, Company will
reimburse Executive on a month-by-month basis an amount equivalent to
Executive’s COBRA payments up to twelve (12) months following the date of
termination, and

 

(c)           lump-sum payment equal to thirty-five percent (35%) of the Base
Salary in effect on the date of termination, payable within sixty (60) days
after the date of the termination of Executive’s employment.

 

10.          Assignment

 

(a)           This Agreement may not be assigned by Executive.

 

(b)           This Agreement may be assigned by Company provided that Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Company to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that Company would be required to
perform as if no such succession had taken place.

 

11.          Covenants.

 

11.1.        Confidential Information. During the Term of this Agreement and
thereafter, Executive will preserve and protect the confidentiality of the
“Confidential Information” (defined below), including the confidential
information owned by a third party, whether disclosed to Executive before this
Agreement is signed in anticipation of his employment by the Company or during
the Term of his employment. Except as required in the course of performing
services to or on behalf of the Company or as may be required by law (and in
such event Executive agrees to provide the Company with prompt notice of any
such requirement and cooperate, at the Company’s sole cost and expense, in any
attempt by the Company to seek a protective order or similar treatment),
Executive will not (i) disclose or provide the Confidential Information to any
person, except to the Company’s employees and professional advisors; (ii) remove
Confidential Information from the Company’s premises unless removal is necessary
for the performance of Executive’s duties for the Company; or (iii) use
Confidential Information for Executive’s own benefit or for the benefit of
anyone other than the Company. Executive will use good faith efforts to notify
the Company promptly if he learns of any unauthorized use, copying or disclosure
of Confidential Information, or if Executive believes that Confidential
Information is being misappropriated, lost or disclosed, and Executive will not
further use, copy or disclose same. Executive understands that unauthorized use
or disclosure of such Confidential Information during his employment may lead to
disciplinary action, up to and including termination.

 

11

 

“Confidential Information” shall mean all information of any kind, type or
nature (written, stored on magnetic or other media or oral) which at any time
during the employment of Executive by Company is or has been compiled, prepared,
devised, developed, designed, discovered or otherwise learned of by Executive in
his capacity as an employee to the extent that such information relates to
Company and/or its affiliates, including, without limitation, (a) all projects,
contract terms, price lists, pricing information, sales presentations, marketing
plans, trade secrets, methods, techniques, processes, and confidential trade
knowledge and computer programs of Company and/or its affiliates; (b) any “Work
Product” (as defined in Section 11.5 below) of Company and/or its affiliates;
(c) prospective and current customers, licensors, licensees, service providers,
vendors and distributors of Company and/or its affiliates; (d) strategies,
budgets, business plans, financial statements, projects and other financial
information of Company and/or its affiliates; (e) know-how, financial, customer,
demographic and other information concerning the methods of development and
operation of Company and/or its affiliates; and (f) research, development,
designs, code, formulas, patterns, patents, patent applications, compilations,
devices, current and proposed products, platforms or services, marketing,
promotions, sales and other business plans of Company and/or its affiliates.
Notwithstanding the foregoing, Confidential Information shall not include
information that: (i) was publicly known or made generally available to the
public without breach of this Agreement, and such knowledge or availability was
not caused by Executive or with his assistance; (ii) Executive can show was
given to him by a third party who is not obligated to maintain its
confidentiality; (iii) Executive can show was developed by him before he signed
this Agreement; (iv) is generally known in the trade or industry in which the
Company operates; or (v) Executive can show is independently developed by him
after the termination of his employment without use of any Confidential
Information.

 

Executive agrees that all Confidential Information that Executive uses,
generates or becomes aware of in connection with his employment for the Company
belongs to the Company or identified third parties. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to Company, and that such information gives Company a competitive
advantage. Upon the termination of his employment, Executive will promptly
deliver to Company all documents, maintained in any format, including electronic
or print, (and all copies thereof) in his possession containing any Confidential
Information.

 

11.2.       Noncompetition

 

Except as otherwise provided herein, Executive agrees that during the Term of
this Agreement he will not, directly or indirectly, without the prior written
consent of Company, provide consulting services with or without pay, or own,
manage, operate, join, control, participate in, or be connected as a
stockholder, employee, partner, or otherwise with any business, individual,
partner, firm, corporation, or other entity which is then in competition with
Company or any present affiliate of Company in the biotech industry; provided,
however, that the “beneficial ownership” by Executive, either individually or as
a member of a “group,” as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934 (“Exchange Act”), of
not more than 5% of the voting stock of any corporation shall not be a violation
of this Agreement. Notwithstanding the foregoing, Executive shall be permitted
to maintain the ownership interests and directorship described on Exhibit “A”
attached hereto so long as they do not interfere with the performance of his
duties and do not constitute competitive activities.

 

12

 

11.3.       Right to Company Materials.

 

Executive agrees that all materials, books, files, reports, correspondence,
records, and other documents (“Company Material”) used, prepared, or made
available to Executive, shall be and shall remain the property of Company. Upon
the termination of his employment and/or the expiration of this Agreement, all
Company Materials shall be returned immediately to Company, and Executive shall
not make or retain any copies thereof, unless and except to the extent required
by applicable law, rule or regulation and provided that Executive gives the
Company with specific written notice of the copies retained and the purpose of
retaining them.

 

11.4.       Non-solicitation.

 

Executive understands and agrees that in the course of employment with Company,
Executive will obtain access to and/or acquire Company trade secrets, including
Confidential Information, which are solely the property of Company. Therefore,
to protect such trade secrets, Executive promises and agrees that during the
term of this Agreement, and for a period of one (1) year thereafter, he will not
solicit or assist or instruct others in soliciting any employees of Company or
any of its present or future subsidiaries or affiliates, to divert their
employment or business to or with any individual, partnership, firm, corporation
or other entity then in competition with the business of Company, or any
subsidiary or affiliate of Company.

 

11.5.       Ownership of Work Product. The Company shall be the sole owner, in
perpetuity, throughout the universe in any and all languages, of all right,
title and interest in and to the results and proceeds of Executive’s services
performed on behalf of Company and its affiliates and any third party on behalf
of the foregoing, whether under this Agreement, or any other agreement,
including without limitation all material, tangible or intangible, produced,
conceived, developed, acquired, obtained, created and/or furnished by or
submitted to Executive during the Term, of any kind and nature whatsoever,
including without limitation, all works of authorship, artistic works, writings,
designs, drawings, tests, data survey results, compositions, computer programs,
any type of advertising, promotional and public relation concepts, programs and
strategies, patents, code, software, source code, object code, HTML code, XML
code and other software code of any kind whatsoever, improvements, inventions,
reports, materials, business plans, ideas, concepts, formats, suggestions,
developments, arrangements, packages, programs, copyrights and any other
intellectual property or intangible rights (collectively, the "Work Product").
Any work in connection with such services shall be considered a "work made for
hire" under the Copyright Law of the United States and Executive recognizes and
agrees that Company is the sole author and copyright holder of such work and
that Company is acquiring the maximum rights permitted to be obtained by
employers and purchasers of literary material. Any Work Product created and/or
submitted to Company hereunder shall automatically become the sole property of
Company and Executive hereby transfers and agrees to transfer and assign to
Company all rights and materials related to or comprising the Work Product
(including, but not limited to, all trademarks, patents and copyrights and
similar protections and renewals and extensions thereof and any and all causes
of action that may have heretofore accrued in Executive’s favor for infringement
of thereof). Neither the suspension nor termination of Executive hereunder nor
the expiration of this Agreement will in any way adversely affect Company’s
ownership of the Work Product.

 

13

 

Executive represents, warrants and agrees that the Work Product shall be free
and clear of any claims by Executive (or anyone claiming under The Executive) of
any kind or character whatsoever, except to the extent that California Labor
Code Section 2870 (if applicable) lawfully prohibits the assignment of rights in
such Work Product. In this regard, and California Labor Section 2870 allows
Executive to own any invention with respect to which the Executive can prove:
(a) it was developed entirely on Executive’s own time; (b) it was developed
without the use of any equipment, supplies, facilities or trade secret
information of Company or its affiliates; (c) it does not relate to the business
of Company or its affiliates or the actual or demonstrably anticipated research
or development of Company or its affiliates; and (d) it does not result from any
work performed by Executive for Company or its affiliates.

 

To the extent the Work Product is not created as a work-for-hire, Executive
hereby transfers and agrees to transfer and assign to Company all rights and
materials related to or comprising the Work Product (including, but not limited
to, all copyrights and similar protections and renewals and extensions of
copyright and any and all causes of action that may have heretofore accrued in
Executive's favor for infringement of copyright). Executive shall, at Company's
request, execute and deliver to Company such documents or other instruments
which Company may from time to time reasonably deem necessary or desirable to
evidence, maintain, perfect, protect, enforce or defend Company’s right, title
and interest in and to the Work Product and to carry out the intents and
purposes of this Section 11.5. In the event that Executive fails promptly to
execute, acknowledge or deliver to Company any agreements, assignments,
quitclaims or other instruments required by Company hereunder, Company is hereby
irrevocably appointed Executive’s attorney-in-fact (which agency shall be deemed
coupled with an interest) with full right, power and authority to execute,
acknowledge, verify and deliver the same in the name of and on behalf of the
Executive. This Agreement shall inure not only to Company’s benefit, but also to
the benefit of all parties who may hereafter acquire the right to distribute,
exhibit, advertise and/or exploit any of the results or proceeds of Executive’s
services and/or the Work Product. Company may release the Work Product in which
Executive’s services or writings appear under any company name or trademark,
trade name, etc., designated by Company.

 

11.6        Injunctive Relief. Executive agrees that if he materially breaches
the promises made in this Section 11, the Company will suffer irreparable and
continuing damage, for which there will be no adequate remedy at law. Executive
agrees that the Company will be entitled to seek injunctive relief and/or a
decree of specific performance, or other equitable relief, without bond, and
without prejudice to any other right or remedy that may be available in the
event of a breach (including monetary damages if appropriate).

 

11.7        Survival.  This entire Section 11 shall survive the termination or
expiration of this Agreement for the periods of time indicated herein or
indefinitely if no period of time is indicated.

 

14

 

12.         Notice

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or when mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below, or to such other addresses as either party may have
furnished to the other in writing in accordance herewith, exception that notice
of a change of address shall be effective only upon actual receipt:

 

  Company: Advanced Cell Technology, Inc.     33 Locke Dr.     Marlborough, MA
01752     Attention: Chief Executive Officer                 With a courtesy
copy (which shall not constitute notice) to:           Venable LLP     2049
Century Park East, 21st Floor     Los Angeles, California 90067     Attention:
Alan J. Epstein, Esq.               Executive Edward Myles     7 Benson Circle  
  North Easton, MA 02356

 

13.         Amendments or Additions. No amendment or additions to this Agreement
shall be binding unless in writing and signed by both parties hereto.

 

14.         Section Headings. The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

 

15.         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

15

 

16.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

 

17.         Arbitration. Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Executive's employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Suffolk County, Massachusetts in accordance with the laws of the
Commonwealth of Massachusetts The arbitration shall be conducted in a
procedurally fair manner by a mutually agreed upon neutral arbitrator selected
in accordance with the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association or if none can be mutually
agreed upon, then by one arbitrator appointed pursuant to the Rules. The
arbitration shall be conducted confidentially in accordance with the Rules. The
arbitration fees shall be paid by the Company. Each party shall have the right
to conduct discovery including depositions, requests for production of documents
and such other discovery as permitted under the Rules or ordered by the
arbitrator. The statute of limitations or any cause of action shall be that
prescribed by law. The arbitrator shall have the authority to award any damages
authorized by law for the claims presented including punitive damages and shall
have the authority to award reasonable attorney’s fees to the prevailing party
in accordance with applicable law. The decision of the arbitrator shall be final
and binding on all parties and shall be the exclusive remedy of the parties. The
award shall be in writing in accordance with the Rules, and shall be subject to
judicial enforcement in accordance with Massachusetts law. Notwithstanding
anything to the contrary contained in this Section, nothing herein shall prevent
or restrict the Company or Executive from seeking provisional injunctive relief
from any forum having competent jurisdiction over the parties.

 

18.          Section 409A. This Agreement is intended to comply with Code
Section 409A and will be interpreted in a manner intended to comply with Code
Section 409A. Notwithstanding anything herein to the contrary, to the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Any reimbursement of
COBRA premiums hereunder following termination of employment shall be consistent
with Treas. Regs. Section 1.409A-1(b)(9)(v). Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. Notwithstanding anything herein to the contrary, if
any payment of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, Company, in its reasonable discretion, may decide such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A of the Code (“a 409A Tax”), or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by Company that does not cause such accelerated or additional
tax. In addition, to the extent Executive is a “specified employee” as defined
in Section 409A of the Code as of the earlier of a “separation from service” (as
defined in Code Section 409A and the regulations promulgated thereunder) or the
date of termination of Executive’s employment, and the deferral of the
commencement of any compensation or benefits otherwise payable under this
Agreement, or any other applicable separation program or plan, as a result of
such “separation from service” or termination of employment is necessary in
order to prevent a 409A Tax, then Company will postpone the commencement of such
payment of any such compensations or benefits until the first business day of
the seventh month following Executive’s termination date (the “Delayed Payment
Date”). In the event that the preceding sentence requires a delay of any payment
or benefit, such payment shall be accumulated and paid in a single lump sum on
the Delayed Payment Date, with interest for the period of delay, compounded
monthly, equal to the prime or base lending rate then in effect as of the date
the payment would have otherwise been made. Company shall consult with Executive
in good faith regarding the implementation of the provisions of this Section,
but Company shall determine the terms of any such implementation. Executive
acknowledges that Executive has been advised to obtain independent legal, tax or
other counsel in connection with 409A, and that Executive has done so to the
extent that you deemed necessary or appropriate.

 

16

 

19.          Golden Parachute Provision. If it shall be determined that any
payment or distribution by Company to or for the benefit of Executive under this
Agreement (a “Payment”) would be subject to the excise tax imposed by Code
Section 4999 or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Company shall calculate the amount Executive will retain net after-all-taxes,
including Excise Taxes, if all payments are made and also calculate the amount
Executive shall retain net after-all-taxes, including Excise Taxes, if payments
are reduced to an amount so that no Excise Taxes are imposed, and Company shall
pay Executive the amount that maximizes the amount Executive will receive
after-all-taxes. Company will consult with Executive as to the appropriate
Federal and any state income tax to be used in making such calculations. In the
event that it is determined that Executive should receive an amount that results
in the Payment not being subject to Excise Taxes (the “Reduced Payment”),
Executive will advise Company as to how to reduce or eliminate the Payment or
Payments from among the following categories, except that, if required to avoid
any additional tax under Section 409A of the Code, the reductions shall occur in
the following order without discretion of the Executive:

 

(1)the portion denominated and payable in cash;

 

(2)the portion payable in-kind, such as insurance coverage, or in cash as a
reimbursement; and

 



(3)equity-based compensation and enhancements, such as accelerated vesting and
extended periods to exercise options.

 

Except as otherwise stated above, Executive shall have full discretionary
authority to determine which payments to reduce within any of the three
categories described in the preceding sentence, and can determine to have
Company reduce payments in any or all of the three categories in such order as
Executive shall advise Company.  As promptly as practicable following such
determination and election by Executive and subject to any payment provisions
otherwise applicable under this Agreement, Company shall pay to or distribute
for the benefit of Executive such Payments as are then due to Executive under
this Agreement. In the event that Executive is nevertheless subject to Excise
Tax, the Company shall have no liability to Executive for payment thereof.

 

20.         Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Massachusetts without regard to its conflicts of law
principles. All references to sections of the Exchange Act shall be deemed also
to refer to any successor provisions to such sections. This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute one document.

 

 

(signatures on following page)

 

17

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement and
has made it effective as of the date first indicated above.

 

 

ADVANCED CELL TECHNOLOGY, INC. EXECUTIVE  

 

          By: /s/ Gary Rabin   /s/ Edward Myles     Gary Rabin, as its   EDWARD
MYLES     Chairman & CEO      

 

 

 

18

 

 

SCHEDULE A

 

 

EXISTING EXECUTIVE AND/OR DIRECTOR POSITIONS

 

Director and Treasurer of School on Wheels of Massachusetts, a non-profit
organization.

 

 

 

 

 

 



19

